Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/09/2019, 2/06/2019, 4/05/2019, 11/06/2020, 1/13/2021, 1/15/2021, and 1/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it uses phrases which can be implied, such as, “The present invention provides”, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 12-13, and 24 objected to because of the recitation “fastening structure” and should be “fastener” to be consistent with the following claims and not confused for a different part of the male and female coupling.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, 10-16, 21-28, 32, and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “specially configured end” in line 5 which is unclear of what structure or features defines the end to be special.
Claims 1 in line 5, 2 in line 3, 12 in line 9, 13 in line 3, and 24 in line 4 recites “may” which indicates a possibility or probability of what follows the term and is unclear whether the limitations following the phrase are part of the claimed invention. For examination purposes, the limitations that follow “may” will be included as part of the claimed invention.
Claims 10 in lines 2-3, 22 in lines 2-3, and 34 in line 23 recites “no other connecting mechanisms” in regard to coupling the male coupling and the female coupling and is unclear because the male coupling is also connected to the female coupling by the gasket 1013 in Fig. 5D which is at least a coupling mechanism between the male coupling and female coupling. Therefore, it is unclear of what is and what is not considered as a connecting mechanism.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10, 12-16, 22, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shohan (US 3,162,469).
In regard to claims 1-2, 4-6, 10-16, 22, and 34, Shohan discloses an irrigation pipe coupling system for making a locking fluid connection between irrigation conduits (Fig. 2, in 1:8-26 discloses the invention is a coupling system for irrigation pipes), comprising: 
a male coupling (Fig. 2, 17) having a lug (Fig. 4, 23) on the outer surface thereof (Fig. 4) and a cylindrical male insertion portion (Fig. 2, portion of 17 inserted into 10), said lug having a shape of a partial flange (Figs. 3 and 4, 23 is at least a partial flange similar to the applicant’s invention such that it protrudes from the outer surface of the pipe and does not form a complete circumferential rim); 

a cylindrical female receiver that has a complete circumference (Fig. 2, at 27 which has a complete circumference) into which said cylindrical male insertion portion is operable to be inserted (Fig. 2), 
a cradle structure that has an incomplete circumference or partial circumferential wall (Fig. 2, portion at 16 and 18 that extends from 27 that has an incomplete circumference or a partial circumferential wall) positioned adjacent to said cylindrical female receiver (Fig. 2, indicated cradle structure is adjacent to 27), and 
a slot (Fig. 6, slot at 20) formed by a second partial flange (See image below, a second partial flange defined by the indicated arrow and the forward surface 26 that extends from 18 and is similar to the applicant’s invention such that it prevents pipe 17 from being pulled out once engaged with the lug of the male pipe) on an interior surface of said cradle structure (See image below, indicated second partial flange is at least on the interior surface from the surface of the slot 20), 

    PNG
    media_image1.png
    455
    798
    media_image1.png
    Greyscale


wherein said lug has a cross-sectional shape that is substantially complementary to said slot (Fig. 2, the indicated lug is substantially complementary to the slot at 20 such that the lug fits into 20) such that said lug is operable to be reversibly mechanically engaged with said slot by rotation of said male coupling when said male insertion portion is inserted into said cylindrical female receiver (Fig. 2, indicated lug can be reversibly removed by lifting 17 and rotating the lug away from the slot 20 such that 26 does not prevent 17 from being pulled out), and said male coupling and female coupling are operable to be mechanically connected by said engagement of said lug and said slot with no other connecting mechanisms therebetween (Fig. 2, lug of 17 and the slot 20 of 10 are the only 
a gasket (Fig. 2, 30) positioned within said female receiver (Fig. 2) providing a substantially fluid-tight seal between said female receiver and said male insertion portion (Fig. 2); and 6 Atty Ref No.: 13550.02.USU01
a riser opening (Fig. 2, opening at 13) in said female coupling for receiving a riser (Fig. 2, riser 14) for connecting to an irrigation riser (Fig. 2, in 1:8-26 discloses the invention is related to irrigation pipes and thus 14 is at least an irrigation riser and in 2:34-44 discloses 14 extends to a sprinkler).  
It is also noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. In this case, the recitation “can be engaged by rotation” or “operable to be reversibly mechanically engaged” are functional recitations that only requires the prior art Shohan to be capable of performing and does not differentiate the structure of the claimed apparatus from the apparatus of Shohan because Shohan teaches a lug contacting a partial flange in the coupled position as required by claims 1, 12, and 34.
Additionally, Shohan does not expressly disclose the rotating male coupling 17 relative to the female coupling 10, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “rotation” does not impart a physical limitation which differentiates over the prior art, therefore the lug of 17 coupled to the slot of 10 of Matsubara is considered as reading on the limitation "rotation" in regard to rotating the male coupling relative to the female coupling because the product is a lug contacting a partial flange to prevent axial pullout and not the process of rotating. 
In regard to claim 11, Shohan discloses the system of claim 1 wherein said male coupling has no moving parts (Fig. 2, 17 has no moving parts and the lug is fixed onto 17) and said female coupling has no moving parts (Fig. 2, 10 has no moving parts and is made into a single piece).  

Claims 1-2, 4-5, 10-12, 14-16, 22, 24-28, 32, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (US 1,274,406 hereinafter “Hansen”).
In regard to claims 1-2, 4-5, 12, 14-16, 24-28, and 35, Hansen discloses a method of connecting irrigation pipe, comprising: 
aligning a male coupling (Figs. 1 and 7, coupling portion of 10 at 15) of a first irrigation pipe (Fig. 1 and 7, pipe 10) having a cylindrical male insertion portion (Fig. 1, portion of 10 that contacts the ring 21) with a female coupling (Fig. 1, coupling of 11 that couples to 10) of a second irrigation pipe (Fig. 1, pipe 11) having a cylindrical female receiver (Fig. 6, receiver at 20) into which said cylindrical male insertion portion (Figs. 1 and 6, indicated insertion portion of 10 inserts through 20), 

inserting said cylindrical male insertion portion into said cylindrical female receiver (Fig. 1), wherein 
said cylindrical male insertion portion is co-axially aligned with said cylindrical female receiver as said cylindrical male insertion portion is inserted into said cylindrical female receiver (Figs. 1 and 6-7, 10 is inserted coaxially to 11), and 
said lug and said second partial flange are staggered during insertion to prevent contact of said lug with said partial flange during insertion (Figs. 6 and 7, 16 and 18 are staggered during insertion so that 16 aligns with the slot between 18 and 19 so that 10 can be rotated and locked into the slot); 
advancing said cylindrical male insertion portion into said cylindrical female receiver until said lug is aligned with said slot (Figs. 1 and 6-7, 16 aligns with the slot between 18 and 19) and said cylindrical male insertion portion contacts a gasket (Fig. 1, 21) positioned within said cylindrical female receiver to provide a substantially fluid-tight 
rotating one or both of said male coupling and said female coupling until said lug is positioned in said slot (Figs. 1 and 6-7, one or both of 16 of pipe 10 and slot of 11 can be rotated to couple to each other) and said lug is engaged with said second partial flange to prevent said male coupling and said female coupling from being separated (Figs. 1 and 6-7, in the coupled state where 16 is locked in the slot between 18 and 19, results in 10 and 11 being prevented from separation).
It is also noted that functional recitations and statements of intended use do not serve to patently distinguish the claimed structure over that of the reference, as long as the structure of the cited reference is capable of performing the intended use. See MPEP 2111-2115. In this case, the recitation of “irrigation” is an intended use of the pipe for agricultural purposes, however, does not patently distinguish the structure of an irrigation pipe over the pipe of Hansen. Therefore, the pipe of Hansen reads on the limitation of an “irrigation pipe”.
In regard to claims 10, 22, and 32, Hansen discloses the system of claims 1, 12, and 32 wherein said male coupling and female coupling are mechanically connected by said first and second fasteners (Figs. 1 and 6-7, 16 and 18 are mechanically connects 10 and 11), with no other connecting mechanisms.  
In regard to claim 11, Hansen the system of claim 1 wherein said male coupling has no moving parts (Fig. 7, 10 has no moving parts) and said female coupling has no moving parts (Fig. 1, 11 has no moving parts).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 1,274,406) in view of Siegel et al. (US 2008/0079258 hereinafter “Siegel”).
Hansen discloses the system of claim 12 but does not expressly disclose the first and second fasteners are reinforced by gussets.
In the related field of pipe couplings, Siegel teaches gussets (Fig. 1, 37) supporting a flange (Fig. 1, flange 36).  
	It would have been obvious to one having ordinary skill in the art to have modified the first fastener that comprises a partial flange of the male coupling and the second fastener that comprises a partial flange of the female coupling of Hansen to 
	Additionally gussets are known to provide added strength and stiffness to load bearing surfaces without having to increase the thickness of the component that the gusset supports as described at https://www.fictiv.com/articles/best-practices-for-adding-ribs-and-gussets-to-3d-printed-parts-for-structural-integrity and https://dienamics.com.au/blog/ribs-product-design/. 

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Lanciano, Jr. (US 2,922,667) and Judkins (US 1,042,684) discloses a male coupler with lugs that rotates into a slot formed by at least two partial flanges inside a female coupler.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679